DLD-289                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                Nos. 12-2092 and 12-2928
                                      ___________

                                   PHILIP CARROLL,
                                                        Appellant

                                            v.

                         TOWNSHIP OF MOUNT LAUREL
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                          (D.C. Civil Action No. 06-cv-05515)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 20, 2012
              Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                             (Opinion filed October 4, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       In 2006, Philip Carroll commenced an action pursuant to 42 U.S.C. § 1983 against

the Township of Mount Laurel, seeking redress for an allegedly uncompensated

regulatory taking of his property. In particular, Carroll alleged that a Township

“Resolution” – which declared an intention to preserve the corridor on which Carroll‟s
property is located “from incursion of commercial or non-residential development” –

effected an “uncompensated regulatory taking of his private property.” The United States

District Court for the District of New Jersey granted the Township‟s motion for summary

judgment, holding that Carroll=s claim was not ripe for adjudication because he had not

sought from local government entities any available variances or permits regarding the

use of his property. See Williamson Cnty. Reg‟l Planning Comm‟n v. Hamilton Bank,

473 U.S. 172, 186, 195 (1985). We affirmed. Carroll v. Twp. of Mount Laurel, 315 F.

App‟x 402 (3d Cir. 2009).

       Carroll next filed an “Inverse Condemnation” action in the Superior Court of New

Jersey, Law Division, seeking compensation based on the Resolution. The Superior

Court dismissed the complaint. Carroll appealed. The Superior Court, Appellate

Division, affirmed, stating that the “complaint filed by [Carroll] in state court alleges no

action by defendant other than adoption of the Resolution.” Carroll v. Township of

Mount Laurel, 2011 WL 650538 (N.J. Super. Ct. App. Div. Feb. 24, 2011) (“not[ing] that

[Carroll] is not precluded from challenging municipal action if there is a change of

circumstances that actually affects the use of [his] property.”). The Supreme Court of

New Jersey denied certification. Carroll v. Township of Mount Laurel, 23 A.3d 413 (N.J.

2011) (table).

       Thereafter, Carroll resumed his efforts to obtain relief in the District Court. In

particular, he filed a motion to reopen, arguing that he had a right to return to federal

court for adjudication of his claims pursuant to England v. Louisiana State Bd. of Med.
                                              2
Exam‟rs, 375 U.S. 411 (1964). Carroll also filed a motion pursuant to Federal Rule of

Civil Procedure 60(b)(6). The District Court denied the motions, holding that Carroll‟s

arguments did not provide adequate grounds for relief. Carroll appealed.1

       The Supreme Court held in England that “when a federal court abstains from

deciding a federal constitutional issue to enable the state courts to address an antecedent

state-law issue, the plaintiff may reserve his right to return to federal court for the

disposition of his federal claims.” San Remo Hotel v. City & Cnty. of San Francisco, 545

U.S. 323, 339 (2005). England reservations, as they are known, have been permitted “in

cases sent to state court to fulfill the ripeness requirements of Williamson County.” R &

J Holding Co. v. Redevelopment Auth. of Cnty. of Montgomery, 670 F.3d 420, 428 (3d

Cir. 2011) (noting, however, that “the availability of an England reservation in the

Williamson County context has been called into question by San Remo Hotel . . . .”).

Under Williamson County, a claim that the application of a government regulation effects

a taking of a property interest is not ripe until (1) “the government entity charged with

implementing the regulations has reached a final decision regarding the application of the

regulations to the property at issue,” and (2) the property owner has “unsuccessfully



       1
         That appeal was docketed in this Court at C.A. No. 12-2092. Thereafter, the
District Court denied Carroll‟s motion seeking an entry of default under Federal Rule of
Civil Procedure 55. Carroll filed another notice of appeal. That appeal was docketed
here as C.A. No. 12-2928. With respect to that appeal, we conclude that the District
Court properly denied the Rule 55 motion. There is no merit to Carroll‟s argument that a
default should have been entered in his favor because the Township had not responded to
his Rule 60(b) motion.
                                            3
attempted to obtain just compensation through the procedures provided by the State for

obtaining such compensation[,]” if those procedures are adequate. 473 U.S. at 195.

       Here, Carroll attempted to obtain compensation in the “Inverse Condemnation”

action that he filed in the Superior Court of New Jersey. In those proceedings, Carroll

made an express England reservation. See Ivy Club v. Edwards, 943 F.2d 270, 287 (3d

Cir. 1991) (stating that “[r]eservation of England rights must be timely and may be

express or implied.”). As the District Court concluded, however, even though Carroll

returned to state court, his “claim remains unripe.” Nothing in the present record

indicates that Carroll has administratively challenged the application of the Resolution to

his property. See Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d

83, 92 n.7 (2d Cir. 2002) (holding that “claims are not ripe due to [appellant‟s] failure to

apply for a variance and receive a „final decision‟ from the Board.”); see also County

Concrete Corp. v. Town of Roxbury, 442 F.3d 159, 164-66 (3d Cir. 2006) (discussing

Williamson‟s “finality rule”). Furthermore, the state court did not adjudicate Carroll‟s

claim on the merits. See Braun v. Ann Arbor Charter Twp., 519 F.3d 564, 570-71 (6th

Cir. 2008) (holding that a plaintiffs‟ takings claim was not ripe for review where the state

court “never explicitly reached the merits of their claim” and “no procedural bar existed

to prevent review”). Under these circumstances, we conclude that the District Court

properly denied Carroll‟s motion to reopen.

       Furthermore, Carroll has failed to demonstrate that the District Court abused its

discretion in denying his Rule 60(b) motion. Jackson v. Danberg, 656 F.3d 157, 162 (3d
                                              4
Cir. 2011) (stating that “[w]e . . . review a district court‟s denial of a Rule 60(b) . . .

motion to reopen for abuse of discretion.”). In that motion, Carroll argued that the

District Court, in granting the Township‟s motion for summary judgment, (1) erroneously

stated that his property was not located within a “Business Development Overlay” zone

and (2) improperly distinguished an order, issued in a separate but “factually analogous”

action, brought against the Township. As the District Court noted, however, the location

of Carroll‟s property in a “Business Development Overlay” zone is not relevant to

whether his takings claim was ripe. Indeed, in granting the Township‟s motion for

summary judgment, the District Court stated that “we need not reach the issue of what

uses may have been permitted because [Carroll] has not shown that the resolution has the

legal effect of restricting the use of the property.”

       Carroll‟s Rule 60(b) motion also relied on an order entered in DiCristo Realty v.

Township of Mount Laurel, No. 02-cv-03868 (D.N.J.). In that order, the United States

District Court for the District of New Jersey rejected as arbitrary the Township‟s basis for

reversing two conditional use variances. Here, however, the relevant issue is whether

Carroll‟s takings claim is ripe, not whether the Township properly rejected a variance

request. As noted above, it does not appear in the record before us that Carroll either

sought, or was denied, a variance. Furthermore, even if the order in DiCristo was

germane to the facts of Carroll‟s case, that order had no precedential effect. See

Threadgill v. Armstrong World Indus., Inc., 928 F.2d 1366, 1371 (3d Cir. 1991) (stating

that “it is clear that there is no such thing as „the law of the district.‟”). Therefore, the
                                                5
order in DiCristo has no bearing on the District Court‟s decision to grant the Township‟s

motion for summary judgment in Carroll‟s case.

      For the foregoing reasons, we will summarily affirm the judgment of the District

Court. See Third Circuit LAR 27.4 and I.O.P. 10.6.




                                            6